Citation Nr: 1455094	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to status as a claimant for dependency and indemnity compensation (DIC).

2.  Entitlement to reinstatement of DIC for the period from July 1, 1998 through March 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945 and from September 1950 to April 1952.  He died April [redacted], 1987.  The Veteran's widow died March [redacted], 2008.  The appellant, the widow's daughter, filed the current claim on behalf of the widow's estate.  See June 2008 letter.

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2011, the appellant provided testimony at a hearing before the undersigned at the Milwaukee RO.  A transcript of this hearing is of record.  The Board remanded this appeal in June 2012.


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse's (now deceased) daughter.

2.  The appellant lacks standing to pursue a claim for DIC benefits.






CONCLUSION OF LAW

As the appellant is not an eligible claimant for purposes of receiving DIC benefits, her claim is without legal merit.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. 
§§ 3.57, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (stating that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

In this case, the Veteran died in April 1987 and his surviving spouse was awarded DIC benefits in September 1987.  In November 2006, it was documented in a report of contact that VA asked the Veteran's surviving spouse to verify her marital status, but she failed to respond.  In a January 2007 letter, VA notified the Veteran's surviving spouse that it proposed to terminate her entitlement to DIC benefits as of July 1, 1998, the first day of the month following the date she last verified her marital status.  In a March 29, 2007 letter, VA notified the surviving spouse that it stopped payments of DIC benefits, effective July 1, 1998. 

In May 2008, the appellant informed VA that her mother, the Veteran's surviving spouse, died on March [redacted], 2008.  The appellant seeks to have her mother's DIC benefits reinstated.  She argues that her mother suffered dementia since at least 2005 and was unable to respond to VA's requests to verify her marital status.  
See August 2008 Notice of Disagreement; September 2009 VA Form 9.

However, the threshold question in this case is whether the appellant has standing to file the claim either on her own behalf or on behalf of her mother's estate.  38 C.F.R. § 3.1000 (2014). 

When a veteran dies from a service-connected or compensable disability, VA shall pay DIC compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.1000(a).  Periodic monetary benefits to which a surviving spouse was entitled at his or her death will be paid to the veteran's children.  38 C.F.R. § 3.1000(a)(2).  The term "child" is defined as an unmarried person who is the deceased veteran's biological child; or a child legally adopted by the veteran before the age of 18 years; or a stepchild who acquired that status before the age of 18 years and was a member the veteran's household at the time of his or her death.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2).  In addition, to qualify as a dependent for VA benefits purposes, the child must be (1) under the age of 18; or (2) permanently incapable of self-support since he or she was younger than 18; or (3) between the ages of 18 and 23 and actively pursuing a course of instruction at an approved educational institution. 

Here, the appellant was over 18 at the time that her claim was received by the AOJ.  The appellant testified that she was closer with the Veteran (whom she did not call her father) than her mother.  See Hearing Transcript p. 7; see also May 1987 VA Form 21-534 (indicating, in a filing with VA by the appellant's mother, that no children were born of her marriage to the Veteran).  There is no evidence of record that she was legally adopted by the Veteran before the age of 18, or that she was living in the Veteran's household at the time of his death in 1987.  Additionally, there is no evidence that she is permanently incapable of self-support since she was younger than 18.  To the contrary, she testified that she took care of the Veteran for years and was her mother's legal guardian at the time of her death, which indicates that she was capable of her own self support as well as that of others.  Hearing Transcript pp. 7-8.  Moreover there is no indication in the record that the appellant is between the ages of 18 and 23 and is pursuing an education.  Accordingly, the appellant does not have legal standing to qualify for DIC benefits in this case.  Further, because the appellant does not have legal standing, the issue of reinstatement of the DIC for the period from July 1, 1998 through March [redacted], 2008 is moot.


ORDER

Entitlement to status as a claimant for DIC is denied.

Entitlement to reinstatement of DIC for the period from July 1, 1998 through March [redacted], 2008 is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


